FILED
                            NOT FOR PUBLICATION                                NOV 25 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 13-30336

               Plaintiff - Appellee,              D.C. No. 1:10-cr-00135-DWM

  v.
                                                  MEMORANDUM*
JOSEPH DEAN LIRA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Joseph Dean Lira appeals from the district court’s judgment and challenges

the 322-month sentence imposed on resentencing following his jury-trial

convictions for possession with intent to distribute, and distribution of,

methamphetamine, and aiding and abetting, in violation of 21 U.S.C. § 841(a)(1),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 18 U.S.C. § 2; and using or carrying and possession of firearms during and in

relation to and in furtherance of a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Lira contends that his sentence is substantively unreasonable because it fails

to account for his social background, including his drug addiction, and his post-

sentencing conduct. The district court did not abuse its discretion in imposing

Lira’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The within-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Lira’s violent

conduct. See id.

      AFFIRMED.




                                           2                                    13-30336